Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9-13, 15, 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirlo et al. (U.S. Patent Application Pub. 2019/0265574 A1) in view of Tang et al. (Yue Tang et al., “Single transceiver-based time division multiplexing multiple-input–multiple-output digital beamforming radar system: concepts and experiments”, IET Radar Sonar Navig., 2014, Vol. 8, Iss. 4, pp. 368–375; provided in IDS filed 09/15/2021).
Regarding claim 1, Skirlo et al. teaches in FIG. 1 an optical structure comprising: a plurality of optical waveguides integrated into a photonic substrate; a plurality of optical antenna structures connected to respective ones of the optical waveguides (see FIG. 3A, FIG. 3B and FIG. 6B where the interface between the waveguide feed 114 and the slab-waveguide can be considered as antenna structures), each optical antenna structure configured to receive a light beam into the photonic substrate from a receiving aperture (FIG. 8 shows that the light beams are transmitted and received via the same grating 830); and an optical power network optically connecting a detector (detection 790 of FIG. 7) to the plurality of optical waveguides, said optical distribution network including a plurality of switches (switch matrix 710 of FIG. 7).
The difference between Skirlo et al. and the claimed invention is that Skirlo et al. does not teach “wherein said switches are configured such that, over at least a first time interval, optical power coupled into the detector that enters the optical power network in different time slots within the first time interval will be received by a different subsets of the plurality of optical antenna structures from the receiving aperture”. Tang et al. teaches in FIG. 1 a radar system which is a RF version of a LIDAR system which is an application of Skirlo et al. Tang et al. teaches in FIG. 3 that the M antennas (transmitters) transmit sequentially; each transmitter is switched on for one frame comprising N pulses to send out a total of N×M pulses to sweep a region; and the reflected light pulses pass through the same switch structure as taught by FIG. 7 of Skirlo et al. Therefore, the teaching of Tang et al. reads on the limitation. One of ordinary skill in the art would have been motivated to combine the teaching of Tang et al. with the system of Skirlo et al. to sweep a region in space because the operation of LIDAR is similar to that of radar.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sweep a space region by switches on emitters sequentially, as taught by Tang et al., in the system of Skirlo et al.
Regarding claim 2, Skirlo et al. further teaches in FIG. 6B that the switches are organized into levels of switches. The difference between Skirlo et al. and the claimed invention is that Skirlo et al. does not teach that switches at a same level are all switched simultaneously. However, Skirlo et al. teaches in paragraph [0164] that some acts may be performed simultaneously. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the switches at a same level simultaneously, as suggested in paragraph [0164], in the system of Skirlo et al.
Regarding claim 3, Skirlo et al. teaches in FIG. 3B that the optical antenna structures are arranged along a common arc.
Regarding claim 4, Skirlo et al. teaches in FIG. 1A that the switches (MZI switches) are organized into levels and the switches are of different size for different level. Since the operating speed depends on the size, the switches at one level operate at a speed different from the speed of operation for switches at a different level.
Regarding claims 9-10 and 28-29, Skirlo et al. teaches in FIG. 1 lens 120.
Regarding claim 11, Skirlo et al. teaches in FIG. 6B 1x2 switches.
Regarding claim 12, Skirlo et al. teaches in FIG. 1 that the optical power distribution network and the plurality of emitters are fabricated on a photonic substrate 104.
Regarding claim 13, Skirlo et al. teaches in FIG. 7 that the optical power network, the plurality of antenna structures and the detector are integrated and resident on a common substrate (InP substrate, see paragraph [0081]).
Regarding claim 15, Skirlo et al. teaches in FIG. 1A MZI switches which are electro-optic switches.
Regarding claim 27, Skirlo et al. teaches in paragraph [0058] that the lens is configured and positioned to focus optical power from each one of the plurality of optical antenna structures.
Regarding claim 31, Skirlo et al. teaches in paragraph [0068] and FIG. 5B that the plurality of optical antenna structures are configured to receive from positions arranged over two dimensions of a plane.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirlo et al. and Tang et al. as applied to claims 1-4, 9-13, 15, 27-29 and 31 above, and further in view of Kaneda et al. (U.S. Patent Application Pub. 2017/0350964 A1).
Skirlo et al. and Tang et al. have been discussed above in regard to claims 1-4, 9-13, 15, 27-29 and 31. The difference between Skirlo et al. and Tang et al. and the claimed invention is that Skirlo et al. teaches in FIG. 7 a heterodyne detection 790 instead of a coherent receiver. Since Skirlo et al. teaches in FIG. 7 that the receiver uses the same IR source as the local oscillator, it is qualified as coherent receiver. Nevertheless the Examiner cites Kaneda et al. for teaching coherent receiver for handling the reflected signal from a target. Kaneda et al. teaches in FIG. 1 a coherent lidar system comprising a coherent receiver (the bottom part of FIG. 1 including the hybrid 150, photodetectors 160, etc.). One of ordinary skill in the art would have combined the teaching of Kaneda et al. with the modified system of Skirlo et al. and Tang et al. because it is a simple substitution of one known equivalent technology for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use coherent receiver, as taught by Kaneda et al., in the modified system of Skirlo et al. and Tang et al.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirlo et al. and Tang et al. as applied to claims 1-4, 9-13, 15, 27-29 and 31 above, and further in view of Patel et al. (Patel et al., “Plasmonic nanoantennas: enhancing light-matter interactions at the nanoscale”, arxiv.org, 2015).
Skirlo et al. and Tang et al. have been discussed above in regard to claims 1-4, 9-13, 15, 27-29 and 31. The difference between Skirlo et al. and Tang et al. and the claimed invention is that Skirlo et al. and Tang et al. do not teach plasmonic antenna. Patel et al. teaches plasmonic antenna. One of ordinary skill in the art would have been motivated to combine the teaching of Patel et al. with the modified system of Skirlo et al. and Tang et al. because plasmonic nanoantennas can provide enhanced and controllable light-matter interactions and strong coupling between far-field radiation and localized sources at the nanoscale.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasmonic antenna, as taught by Patel et al., in the modified system of Skirlo et al. and Tang et al.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirlo et al. and Tang et al. as applied to claims 1-4, 9-13, 15, 27-29 and 31 above, and further in view of Hulme et al. (Hulme et al., “Fully integrated hybrid silicon two dimensional beam scanner”, OSA, 2015; provided in IDS filed 09/15/2021).
Skirlo et al. and Tang et al. have been discussed above in regard to claims 1-4, 9-13, 15, 27-29 and 31. The difference between Skirlo et al. and Tang et al. and the claimed invention is that Skirlo et al. and Tang et al. do not teach a grating between the emitters and the lens. Hulme et al. teaches in FIG. 1 a beam scanner where a grating array is positioned between the emitters and the GRIN lens. One of ordinary skill in the art would have combined the teaching of Hulme et al. with the modified system of Skirlo et al. and Tang et al. because it is a simple interchange of the positions of the grating and lens to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the grating between the emitters and lens, as taught by Hulme et al., in the modified system of Skirlo et al. and Tang et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-12, 14-16 and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 11,150,411 in view of Skirlo et al. (U.S. Patent Application Pub. 2019/0265574 A1). 
Claim 1 of Patent ‘411 teaches in claim 1 an optical structure comprising: a plurality of optical waveguides integrated onto a photonic substrate; a plurality of optical emitter structures connected to respective ones of the optical waveguides, each optical emitter structure configured to emit a light beam from the photonic substrate toward an emitting aperture; and an optical power distribution network optically connecting a light source to the plurality of optical waveguides, said optical power distribution network including a plurality of switches; wherein said switches are configured such that, over at least a first time interval, optical power emitted from the light source that enters the optical power distribution network in different time slots within the first time interval will be emitted from different subsets of the plurality of optical emitter structures toward the emitting aperture. The difference between claim 1 of Patent ‘411 and the claimed invention is that claim 1 of Patent ‘411 is for transmitting light beams while the claimed invention is for receiving the reflected light beams. Skirlo et al. teaches in FIG. 7 and FIG. 8 that the beam steering device can use the same waveguides and switches for the outgoing beams as well as the incoming beams. Therefore, the combination of claim 1 of Patent ‘411 and Skirlo et al. reads on the claimed invention. One of ordinary skill in the art would have been motivated to combine the teaching of Skirlo et al. with the system of claim 1 of Patent ‘411 because sharing the same waveguides and switches reduces cost.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same waveguides and switches for the outgoing beams as well as for the reflected incoming beams, as taught by Skirlo et al., in the system of claim 1 of Patent ‘411.
The other claims of Patent ‘411 teach the limitations of the corresponding claims of instant application. The following table maps the claims between instant application and Patent ‘411.
claims of instant application
claims of 11,150,411
1
1+Skirlo
2
2
3
3
4
4
5
5
9
6
10
7
11
12
12
13
13
-
14
15
15
16
16
17
26
8
27
9
28
10
29
11
30
18
31
19
32
20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl2 August 2022



/SHI K LI/Primary Examiner, Art Unit 2637